MAGNETIC CHIP DETECTOR AND METHOD OF USE



EXAMINER’S AMENDMENT


In view of the Applicant’s election without traverse (April 27, 2022), an Examiner’s amendment to the record appears below. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Cancel withdrawn claim 20.


REASONS FOR ALLOWANCE

Claims 1 - 19 have been allowed.


Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of operating a magnetic chip detector system integrated within a gas turbine engine, comprising the combination of:
performing an engine shutdown procedure while increasing an intrinsic magnetic field strength within the ferromagnetic core including circulating electrical current in the coil; and
interrupting the electrical current circulation in the coil for an engine shut-down period of time during which the intrinsic magnetic field strength remains in the ferromagnetic core.

Claims 2 - 6 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 7 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of operating a magnetic chip detector system, as set forth by the claim, comprising the combination of:
increasing an intrinsic magnetic field strength within the ferromagnetic core including circulating electrical current in the coil; and
interrupting the electrical current circulation in the coil for a period of time during which the intrinsic magnetic field strength remains in the ferromagnetic core.

Claims 8 - 19 have been found to be allowable due to, at least, the claims’ dependency on claim 7.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. For further assistance or access to the automated information system, call 800-786-9199 or 571-272-1000.
/Eric S. McCall/Primary Examiner
Art Unit 2856